Citation Nr: 1219746	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right wrist disorder.

2.  Entitlement to service connection for bilateral knee disorder.

3.  Entitlement to service connection for left ankle disorder.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to March 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, that denied the benefits sought on appeal.

The Veteran appeared at a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file and has been reviewed.

The December 2006 rating decision also denied entitlement to service connection for posttraumatic stress disorder (PTSD), and the Veteran perfected an appeal of that determination.  See 38 C.F.R. § 20.200 (2011).  Prior to certification of that issue to the Board, however, through his then representative via an August 2007 letter, the Veteran withdrew his appeal of that issue.  Thus, that issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.204(b)(3) and (c) (2011).

Information received by the Board in March 2012 raises the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD; but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDINGS OF FACT


1.  A right wrist disorder did not have its clinical onset in service and is not otherwise related to active duty.  

2.  A bilateral knee disorder did not have its clinical onset in service and is not otherwise related to active duty.  

3.  A left ankle disorder did not have its clinical onset in service and is not otherwise related to active duty.  

4.  On March 15, 2012, prior to the promulgation of a decision on the appeal, the Veteran notified the Board that he withdrew his appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  A right wrist disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  A bilateral knee disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

3.  A left ankle disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.

4.  The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in November 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds the November 2005 letter was VCAA time-compliant, but did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  But for that omission the November 2005 letter was otherwise VCAA content-compliant.  The Board, however, finds the omission was not prejudicial to the Veteran.  Neither the Veteran nor his representative has asserted any specific prejudice due to the omission.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Further, in the decision below the Board denies the claims, thereby rendering any issue related to the assignment of a disability evaluation or an effective date moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Thus, the Board finds substantial compliance with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran testified at the hearing that all relevant records are in the claims file, and there is no indication that there are additional records to be developed.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Withdrawal of Appeal

Applicable Law and Regulations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Analysis

In the present case, at the Board hearing, the Veteran withdrew his perfected appeal of entitlement to service connection for headaches.  See Transcript, p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it are dismissed.

Service Connection Claim

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) . Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).

Analysis

The Veteran asserts that he was treated during active service for right wrist pain, bilateral knee pain, and left ankle pain; and, while he did not seek medical treatment following his separation from active service, the affected joints remained symptomatic to the current date.  

Service treatment records of January 1995 note the Veteran's complaints of wrist pain.  Examination revealed some limitation of motion.  The examiner's impression was cellulitis vs. tendonitis.  The Veteran again complained of right wrist pain in December 1995.  He denied any trauma to the joint.  The examiner diagnosed a strain.  An April 1998 entry notes a complaint of wrist pain.  Physical examination was negative: no limitation of motion or obvious deformity was noted, and the Veteran was prescribed Motrin.  In October 1999, the Veteran complained of bilateral wrist pain.  The physical examination of the wrists was normal, and the examiner did not note a diagnosis.

In February 1996, the Veteran complained of right knee pain.  He denied having experienced any recent trauma.  Physical examination revealed the right knee was slightly swollen.  In June 1999, the Veteran reported he fell down some stairs.  Physical examination revealed positive edema and pain on motion.  X-rays were negative.  The examiner diagnosed right knee contusion.  He was also seen on one occasion after a road march, treated for contusions of the knees and released.

Service treatment records dated in January 1995 note a diagnosis of left ankle sprain.  A May 1995 entry notes the Veteran complained that he had reinjured an old left ankle injury by stepping on a bottle.  Physical examination revealed mild edema, and limitation of motion.  X-ray was negative.  There was no deformity or discoloration.  Diagnosis was a class III sprain.

A Report of Medical Examination For separation from active service is not of record.  A January 2001 Medical Assessment completed by the Veteran, however, indicates low back pain as the only condition that limited the Veteran's ability to perform his primary military duty.

The April 2006 VA examination report reflects the examiner conducted a comprehensive review of the claims file.  The Veteran reported he sought treatment for right hand and right wrist pain six months after his separation from active service, and he was treated with Motrin and Advil.  The Veteran reported further that his then most recent episode of wrist pain was two to three weeks before the examination.  During flare-ups, the Veteran reported, he had difficulty with wrist range of motion.  The Veteran related he had an episode of pain and swelling of the knees two months after service, but he did not seek treatment.  The Veteran reported having experienced pain and swelling of both ankles, right greater than left, six weeks after his separation from active service.  He denied having received any post-service treatment.

Physical examination of the wrists revealed no deformity, discoloration, or swelling.  The scapholunate area of the right wrist was tender to palpation, less so in the left wrist.  The Veteran complained of pain on range of motion, and there was a reproducible click on the right.  X-rays of the wrists were interpreted as having shown no significant abnormality.  The examiner diagnosed right wrist strain or sprain in service, resolved.

Examination of the knees revealed several superficial scars to the prepatellar area of both knees.  Both knees were tender to palpation .  The Veteran complained of pain on range of motion, right greater than left.  Retropatellar crepitus in both knees was noted.  X-rays revealed a variant bipartite right patella, but otherwise no significant abnormality.  The examiner diagnosed acute bilateral knee abrasions in service, resolved, without sequelae or residual objective evidence of instability.  The examiner noted variant right bipartite patella and clinical suggestion of plica synovialis and chondromalacia patellae, which were unrelated to the resolved acute abrasions.

Physical examination of the ankles revealed no deformity, discoloration, or swelling.  The Veteran did have bilateral and symmetric slight flat foot; the talonavicular joints, inferior to the medial and malleoli, bilaterally, were tender to palpation.  Range of motion was normal with complaints of pain throughout.  There was no evidence of instability.  Subtalor motion was intact on manipulation bilaterally but with pain to the medial aspect.  Ankle x-rays showed subtalor and talonavicular sclerotic changes and a left calcaneal spur, but no ankle arthropathy.  The examiner diagnosed two in-service ankle sprains, resolved, without sequelae, and without clinical evidence of residual instability.  The examiner also noted that bilateral subtalor and talonavicular osteoarthritic changes were not causally related to the in-service sprains.

The examiner concluded that the Veteran did not have current right wrist, bilateral knee, and left ankle, disorders that were causally related to service.  The examiner noted the service treatment records showed the strains, contusions, or sprains, were treated and they resolved prior to the Veteran's separation from active service.  The examiner noted further that the physical examination, to include x-rays, and documented history, revealed no evidence of any residuals of the in-service incidents.

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA examiner reviewed the entire claims file and included a synopsis of the veteran's medical history, a discussion of the service treatment records, and recorded the Veteran's complaints.  The VA opinion is factually accurate, fully articulated, and contains sound reasoning; it is unrebutted and the only etiology opinion of record.  Therefore, the VA opinion is afforded significant probative value.  

As noted earlier, the Veteran testified he did not seek treatment after his separation from active service because he could not afford it, being as he had no medical insurance.  Notwithstanding the absence of post-service treatment, the Veteran asserts, he did in fact continue to experience wrist, bilateral knee, and left ankle pain after his separation.  The Veteran also testified that he did not seek in-service treatment each time his joints were symptomatic, because he knew he would be issued Motrin and nothing else would be done.  So he started self-medicating with Motrin.  The service treatment records do note the Veteran's report of self-treatment with Motrin on a couple of occasions and other forms of conservative treatment.

The Veteran is fully competent to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  This competency also applies to his post-service symptomatology, if any.  See 38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  If the Board finds the Veteran credible, his reported history alone is sufficient to prove his claim in the absence of other evidence to the contrary.  See 38 U.S.C.A. § 1154(a).  The Board also acknowledges that a claimant's reported history may not be rejected as incredible solely because there is no contemporaneous corroborative medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran filed a claim for compensation in April 2003, which included claims of service connection for other orthopedic disability.  He made no mention of knee, wrist or ankle problems and none were noted on the 2003 VA examination.  It would seem likely that if the Veteran had continuous wrist, knee and ankle symptomatology, he would have filed a claim for compensation when he was aware of the program and was filing a claim for other orthopedic disability.  It would also seem likely that pertinent disability would have been noted on the examination or would have been mentioned when the Veteran had the 2003 VA examination.  Assessing all of these factors, the Board finds the Veteran incredible as to his claim of continuity of symptomatology of his right wrist, bilateral knee, and left ankle.  As to the Veteran's claim that current right wrist, bilateral knee, and left ankle pathology is related to service trauma, the Veteran is not shown to have the expertise to determine the etiology of orthopedic disease and his opinion is not as convincing as the VA opinion of record.  The Board finds the preponderance of the evidence shows the in-service right wrist, bilateral knee, and left ankle problems were acute and transitory and resolved without permanent residuals.  Thus, the Board is constrained to deny the claims.  38 C.F.R. § 3.303.  The benefits sought on appeal are denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to service connection for right wrist disorder is denied.

Entitlement to service connection for bilateral knee disorder is denied.

Entitlement to service connection for left ankle disorder is denied.

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headaches disorder is dismissed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


